MEMORANDUM ****
Petitioner Mikels Rilloraza was born in the Philippines, arrived in the United States in 1974, and became a permanent resident in 1990. In 2000 and 2002, Rilloraza was convicted of: (1) felony taking of a vehicle without the owner’s consent, in violation of California Vehicle Code section 10851(a); (2) receipt of stolen property in violation of California Penal Code section 496(a); (3) bank fraud, in violation of 18 U.S.C. § 1344; and (4) possession of stolen mail, in violation of 18 U.S.C. § 1708. The government then initiated removal proceedings against him for having committed aggravated felonies and crimes of moral turpitude.
Rilloraza conceded that he is removable based on these grounds, and he does not challenge this issue on appeal. He claims; however, that he is not deportable because he should be considered a U.S. national by virtue of his filing an application for naturalization. Petitioner’s argument is foreclosed by this Court’s decision in Perdomo-Padilla v. Ashcroft, 333 F.3d 964 (9th Cir.2003), cert. denied, 540 U.S. 1104, 124 S.Ct. 1041, 157 L.Ed.2d 887 (2004). In Perdomo-Padilla, we held that “a person may become a ‘national of the United States’ only through birth or naturaliza*499tion.” Id. at 966. Therefore, we conclude that Petitioner is removable.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by the Ninth Circuit Rule 36-3.